Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election filed 3/19/2021 in response to the Office Action of 1/19/2021 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims 1-8 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claim 9  is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election of the following species is acknowledged: Species (a) a metal salt , specifically, MnCl2 as the type of catalyst, in water;  Species (b)  a processing reagent comprising metaperiodate and catalyst associated with a cation of sodium   and Species (c)  simultaneous contacting of a sample and processing reagent with the catalyst.  Because applicant did not distinctly and specifically point out the 
Claims 1, 6-8 are currently under consideration in view of the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ratios between about 1:2 and 1:12 without specifying a unit.  The scope of the claim is vague as it is not clear as to whether the ratios refers to weight or volumes.  The specification discloses the processing reagent is preferably aqueous [0128] by components can be added as solids to the sample [0099].  The claim does not define the sample as a fluid or solid and does not define the reagent as fluid or solid.  In addition the term “about” is not defined in the specification and renders the scope of the claimed ratios vague and  therefore not clear as to what method/process applicant 
In addition, the scope of claim 1 is vague as the claim recites “whereby vitamin D or a metabolite of vitamin D, if present, is separated from its associated protein.” and it is not clear as to whether “separated” refers to dissociation or isolation from its associated protein and therefore it is not clear as to whether the method for preparing a sample suspected of comprising vitamin D or a metabolite of vitamin D for analysis,  requires the mixture is used for analysis or a separation step is required  to separate vitamin D from the mixture for analysis.  The specification does not provide a definition and therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
For the purposes of this examination, “separated” is interpreted as dissociation from its associated protein and the method for preparing a sample suspected of comprising vitamin D or a metabolite of vitamin D for analysis,  requires the mixture is used for analysis, which necessitates the rejection under 112a, below.  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 6-8  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing a sample suspected of comprising vitamin D or a metabolite of vitamin D for analysis, comprising:  providing a sample suspected of comprising vitamin D or a metabolite of vitamin D each bound to a binding protein wherein the binding protein is selected from the group consisting of albumin and  vitamin D binding protein, wherein the sample is recited as per claim 8 , comprising a. providing a processing reagent aqueous solution comprising between about 0.2 M to about 0.45 M metaperiodate; and a manganese salt catalyst and contacting the biological fluid sample with the processing reagent at a ratio of sample to reagent between 1:2 and 1:12  vol/vol  to form an  aqueous mixture wherein the contacting is performed at a specified time and pH, whereby vitamin D or a metabolite of vitamin D, if present, is separated from its associated protein for analysis does not reasonably provide enablement for a method as claimed.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  There are many factors be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated.  These factors can include, but are not limited to:

(4) relative skill of those in the art;(5) level of predictability in the art; (6) amount of direction provided by the inventor; (7) existence of working examples; and
(8)	 quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims recite a method for detecting vitamin D in any and all sample wherein vitamin D is dissociated from any and all proteins, wherein the processing reagent has an unspecificed catalyst, unspecified pH, wherein the contacting step occurs for an undefined incubation time and wherein the assay for analysis of Vitamin D is not specified.  
In contrast, the specification discloses processing reagents that have that have a narrow range of concentrations, pH’s, ratios by volumes  and specific catalysts i.e. manganese chloride or sulfate for the processing of blood, plasma and serum samples spiked with vitamin D with subsequent detection with an antibody that captures vitamin D on a device (Fig 6A, examples 5-6), wherein the contacting step comprises  incubations times that are narrow  
Regarding the genus “protein associated with Vitamin D or a metabolite of Vitamin D” the specification discloses the method is suited for vitamin D binding proteins that interfere with detection of the analyte [0089] wherein such proteins are vitamin D binding proteins (DBP) and albumin.  In particular, the specification discloses  that one of the problems encountered in vitamin D measurements is the fact that circulating Hollis et al [0006].  In addition, the specification is silent as to detection of any Vitamin D or a metabolite of Vitamin D dissociated from any bound protein from any and all samples. 
Regarding the genus “sample prepared for analysis”, the specification discloses analysis of the sample-processing reagent mixture with an immunoassay on a lateral flow device and is silent on performing in solution binding of vitamin D with an antibody in the presence of high amounts of oxidant i.e. 0.2M sodium m-periodate in any other assay formats.   Further when using LC/MSMS for detection, the specification discloses that such reagents are not added to the sample.  Therefore, the instant processing reagent appears to have an optimum of reagents/concentrations, volume to sample ratio and concentration of metaperiodate in combination with a manganese catalyst that present utility for analysis of  vitamin D in specific samples comprising vitamin D and with an immunoassay.   In addition, while the specification discloses adding metaperiodate and manganese catalyst in subsequent steps wherein the metaperiodate and manganese catalyst each can be in solid or aqueous phase, the ratios of sample to processing reagent are only disclosed in vol/vol [0128][0095], wherein aqueous solutions comprise buffers with defined pH ranges [0129] and sample incubation times (fig.5)
(2)    the nature of the invention: the invention is directed to a method for using a processing reagent for preparing a sample for analysis of vitamin D.
Hollis et al [0006], prior art recognizes only 2 binding proteins species are known i.e. circulating vitamin D is bound to DBP 88% and to albumin 12%..   
 (5)    The level of predictability in the art: the predictability based on the instant specification is low given the breadth of Claim 1.  Preparing a sample  for analysis of  vitamin D or a metabolite of vitamin D associated with all proteins from all samples  suspected of comprising vitamin D, without knowing the composition of the processing reagent including the nature of the catalyst, and the analysis technique post processing is unpredictable.  Prior art teach that periodate oxidation in concentrations higher than 50mM decrease the avidities and immune-reactivities  of antibodies.  Depending on the antibody, inactivation can occur even at mild oxidation condition (Abraham et al , Journal of Immunological Methods,1991;Volume 144, Issue 1, Pages 77-86, see Abstract).  Wolfe et al. (Analytical Biochemistry 1995;vol 231, pages 123-130) 
(6)    The amount of direction provided by the inventor: There is insufficient guidance as how to use the claimed method with a processing reagent in all samples having any and all metal salts as catalysts, and allowing for analysis with any assay.  There is insufficient guidance as how to what antibodies and immunoassay format can be used to maintain avidity and immunoreactivity for the detection of Vitamin D/metabolites in the presence of all processing reagents comprising any and all catalysts and any and all concentrations of m-periodate at any pH for any incubation time. 
(7)    The existence of working examples: Applicant provides a working example for a method for using a processing reagent for detecting vitamin D associated with a binding protein for detecting vitamin D and a metabolite in a blood/serum sample with a lateral flow immunoassay wherein conditions that have a narrow range of concentrations, ratios and specific catalysts i.e. manganese chloride or sulfate for the dissociation of bound vitamin D.  Further when using LC/MSMS for detection, the specification discloses that such reagents are not added to the sample.  In addition, Applicant does not provides a working example where a blood/serum sample is suspected of having vitamin D is prepared as claimed for analysis.  It appears that what is labeled as “patient sample” in table 2 or in example 6 are in fact patient serum spiked with known vitamin D3 metabolites [0155][0164]. 
 protein associated with Vitamin D or a metabolite of Vitamin D,  catalyst, metaperiodate concentration, pH of the processing reagent, sample incubation times with processing reagent, and analysis assay are not defined in Claim 1. Therefore, it is maintained that one of ordinary skill in the art could not make and use the invention as claimed without undue experimentation.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641